Order modified so as to direct a change of the place of trial from the county of New York to the county of Chemung, upon the defendant stipulating that the plaintiff may take the testimony of such witnesses as he desires to examine, residing in the cities of New York and Brooklyn, before a referee to be designated here, to be read upon the trial with the same effect as though the witnesses were personally present; and if the defendant shall fail, within twenty days from the service of the order herein to stipulate to that effect, the order is affirmed, with costs to abide the event.